Citation Nr: 0120747	
Decision Date: 08/14/01    Archive Date: 08/16/01	

DOCKET NO.  95-04 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as proximately due to or the result of exposure to 
Agent Orange.

2.  Entitlement to an increased rating for a skin disability, 
currently evaluated as 30 percent disabling.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968.  He served a period of time in Vietnam.

In a January 1998 rating , the Regional Office (RO) granted 
service connection for a skin disability.  This rating now 
includes post inflammatory hyperpigmentation of the penis, 
lichen simplex chronicus, verruca vulgaris, and herpes 
progenitalis.  The RO assigned a 10 percent evaluation for 
this disability, effective from January 21, 1994.  The RO 
denied service connection for additional skin disability, 
diagnosed as peudolymphomas, as not being secondary to 
exposure to Agent Orange.  

The veteran has been granted service connection for post-
traumatic stress disorder (PTSD), evaluated as 100 percent 
disabling.

After the January 1998 rating action, the veteran disagreed 
with the percentage rating of 10 percent assigned for his 
service-connected skin disability, and the effective date of 
the grant of service connection for such disability.  He also 
disagreed with the denial of service connection for 
additional skin disability resulting from exposure to Agent 
Orange.  

Thereafter, statements of the case were issued relating to 
these issues.  The veteran presented timely appeals relating 
to the issues of service connection for additional skin 
disability resulting from exposure to Agent Orange, and 
entitlement to a rating in excess of 10 percent for the 
service-connected skin disability.  He did not present a 
timely appeal as to the issue of entitlement to an effective 
date earlier than January 21, 1994, for the grant of service 
connection for the skin disability.  This issue is not in 
appellate status.  

In March 1999, the veteran testified at a hearing before the 
Board.  He raised the issue of entitlement to special monthly 
compensation benefits.  This issue is referred to the RO for 
its consideration.

In September 1999, the Board denied entitlement to service 
connection for additional skin disability, claimed as 
secondary to exposure to Agent Orange.  The Board granted a 
30 percent evaluation, but not higher, for the service-
connected skin disabilities.  

In an October 1999 rating, the RO, pursuant to the Board's 
decision, assigned a 30 percent evaluation for the veteran's 
service-connected skin condition, effective from January 24, 
1994.  The veteran timely appealed the denial of service 
connection for additional skin disability, secondary to Agent 
Orange exposure, and the denial of a rating in excess of 30 
percent for the service-connected skin disability to the 
United States Court of Appeals for Veterans Claims (the 
Court).

The Secretary of the Department of Veterans Affairs (VA) 
petitioned the Court to remand both issues.  The Secretary 
noted that the September 1999 Board decision had concluded 
that the veteran's claim for service connection for 
additional skin disability as secondary to exposure to Agent 
Orange had been denied on the basis that the claim was not 
well grounded.  The Secretary conceded that, in fact, there 
was some medical evidence that well grounded such claim, and 
requested that the case be remanded for further consideration 
by the Board.

In addition, the Secretary determined that the VA's duty to 
assist, as enunciated in Ardison v. Brown, 6 Vet. App. 405, 
407-08 (1994) required that, in a claim for an increased 
rating, where a disability consisted of active and inactive 
stages, an examination was required during an active stage 
(rather than when it was quiescent).  Accordingly, the 
Secretary requested that the question of a rating in excess 
of 30 percent for the service-connected skin disability be 
remanded to the Board also.  In September 2000, the Court 
accepted the Secretary's motion, and ordered that the case be 
remanded to the Board for additional consideration.

In a letter dated in February 2001, the veteran revoked his 
power of attorney to the American Legion.

The veteran testified at a hearing before the Board in March 
2001 and submitted additional evidence and statements on his 
own behalf.  With regard to the issue of service connection 
for an additional skin disability, the case needs to be 
remanded to the RO for further development because of such 
additional statements and testimony, and because of a new 
law, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), which became effective 
November 20, 2000.  

After another review of the record and the veteran's 
contentions, the Board believes that it can adjudicate the 
veteran's claim for a rating in excess of 30 percent for his 
service-connected skin disability.  The Board finds, as 
provided below, that the veteran's service-connected skin 
condition should be evaluated as 50 percent disabling, the 
maximum provided by the schedular rating criteria.  
Therefore, as explained below, further development of this 
issue is deemed unnecessary.


FINDINGS OF FACT

1.  The veteran has been granted service connection for a 
skin disability, which is rated as post inflammatory 
hyperpigmentation of the penis shaft, lichen simplex 
chronicus, verruca vulgaris, and herpes progenitalis.  

2.  The service-connected skin condition can occur over the 
veteran's arms, legs, trunk, and groin, with papules that 
ulcerate, cause constant itching, and leave residual brown 
patches.  

3.  The service connected skin condition may be associated 
with, or aggravated by, the veteran's acquired psychiatric 
disorder, which is 100 percent disabling, and may cause 
nervous manifestations.  




CONCLUSION OF LAW

The criteria for a 50 percent evaluation, the maximum 
schedular rating, for the veteran's service-connected skin 
disability have been approximated.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.21, 4.118, Part 4, 
Diagnostic Code 7806 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, the veteran maintains that his skin condition is 
severely disabling and should entitle him to a 50 percent 
evaluation.  He contends that he has constant itching over 
large parts of his body, and that the papules ulcerate, and 
leave brown pigmentations as a residual.  

I.  Background

The service medical records show that the veteran received 
treatment for his skin condition on various occasions during 
service.  Department of Veterans Affairs (VA) outpatient 
treatment reports and periods of hospitalizations in the 
early 1990's show treatment for various skin disorders during 
this period.  

A claim for service connection for a skin condition was 
received from the veteran in January 1994.  

On a VA examination in July 1994, examination of the right 
wrist showed a dark, pigmented lesion.  He had small bumps 
that became red and would then blister and pop, leaving a 
scar.  He stated that this would occur over a month's 
duration, and that they occurred mainly over his arms and 
legs.  The veteran also indicated that he had a history of 
tinea cruris for which he received a cream, and a history of 
genital herpes.  He stated that when he had the lesions of 
the genital herpes, they lasted for about a month.  He stated 
this happened about two times a year.  He complained of 
itching of the skin lesions on the hands and arms, and 
itching in the groin.  He stated that the itching increased 
more in the summer than in the winter.

On physical examination, besides the lesion on the wrist, 
there were little, flat bumps, or little, flat red spots over 
the arms and legs.  There was no blistering.  There were some 
areas of dryness in the groin consistent with previous tinea 
cruris, but no actual lesions.  There were no herpes seen at 
the time.  Nervous manifestations included scratching 
considerably when the lesions were pruritic.  The lesions 
were not described as presently disfiguring.

VA hospitalization in March and April 1995 indicated that 
there was no active tinea in the groin or feet on physical 
examination.  On physical examination on admission to a VA 
hospital in July 1995, there were multiple red papules on the 
arms, some healed, with small scars. 

On as VA examination in July 1997, the veteran indicated that 
he had had a skin condition involving the arms and legs 
beginning in 1969.  He stated that he continued to get pink 
bumps which gradually increased in size and then slowly 
resolved with the use of topical steroids leaving brown 
"scars" on the skin.  He presented two "active" lesions on 
his right ventral forearm and right chest, and pointed to 
other brown patches, besides the previous skin lesions.  He 
also described a history of herpes, with occasional flareups, 
leaving scars.  He showed the examiner two brown, barely 
visible macules on the shaft of the penis, which he described 
as "scars."  He also reported a history of tinea cruris, and 
stated that he used over-the-counter antifungal creams when 
necessary.  He stated these creams did not help.  He noted 
itching and flaking, mostly involving the posterior scrotal 
and poster inguinal fold areas.  He also had a history of 
warts.  

On physical examination, there was a 4-millimeter pink papula 
on the right ventral forearm, and a 3- by 3-millimeter pink 
papule on the right chest.  There were brown, nonscaling 
patches on the right upper arm consistent with post 
inflammatory hyperpigmentation.  There were similar 
hyperpigmented macules on the left arm.  There were 3- by 3-
millimeter brown macules on the shaft of the penis suggestive 
of post inflammatory hyperpigmentation.  There were 
lichenified scaling plaques on the posterior scrotum 
consistent with lichen simplex chronicus.  There was a papule 
consistent with verruca vulgaris on the left index finger.  
There was a 3- by 3-millimeter verruca scaling papule on the 
palm consistent with a wart.  There were some papules 
involving the lower eyelids.  

At a hearing before the Board in March 1999, the veteran 
stated that he experienced constant itching in the groin 
area, and that pills and topical creams did not seem to help 
the itching.  He also indicated that 2 or 3 times yearly he 
would get bumps on his arms, legs, groin, shoulders, and 
chest.  These would blister and leave scars on the skin.  He 
stated that the itching would disturb his sleep.  The veteran 
also testified at a hearing before the Board in March 2001.  
He submitted additional information at this hearing.  The 
veteran submitted corrections to the hearing transcript for 
this later hearing, which the Board accepted.  

II.  Analysis

Effective November 20, 2000, a new law was enacted, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which, in effect, amended the 
law relating to the duty to assist.  There are requirements 
relating to notice to the veteran, the searching for and 
obtaining of records, substantiating claims, obtaining VA 
examinations, and completing an application for compensation 
benefits.  The law also eliminated, in essence, the need to 
establish that a claim is well grounded.  The law applies to 
all claims pending on the date of enactment.  In this case, 
the new law is beneficial to the veteran, and has been 
applied in this case.  

Under Diagnostic Code 7806, a 50 percent evaluation will be 
assigned where there is ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or the 
condition is exceptionally repugnant.  A 30 percent 
evaluation will be assigned where there is exudation or 
itching constant, extensive lesions, or marked disfigurement.

In this case, the veteran has indicated on VA examinations 
and during testimony at his hearings that he has constant 
itching in the groin area, and lesions which affect large 
parts of his body.  On the examinations and at the hearings, 
he reported that he would have small bumps appear over parts 
of the body, which ulcerated, and lead to small scars.  The 
VA examination in July 1994 showed a rash over the arms and 
legs, with itching on the hands, arms, and groin areas.  The 
veteran described blistering and ulceration of the bumps.  A 
VA hospitalization in July and August 1995 showed papules on 
the arms, with some scars, and similar findings were noted on 
the VA July 1997 examination.  

The veteran's history of blistering and ulceration of the 
skin lesions, together with his testimony that the lesions 
can occur over an extensive area of the body, including the 
arms, legs, face, and trunk, indicate that the veteran has 
disability which is quite consistent with the criteria for a 
30 percent evaluation.  However, the July 1994 examination 
indicated that the veteran does have some nervous 
manifestations, including extensive itching.  The veteran has 
been granted service connection for an acquired psychiatric 
disorder, which is evaluated as 100 percent disabling.  This 
disability could conceivably interact with, and aggravate, 
the veteran's skin condition, causing some nervous 
manifestations.  In essence, the nervous manifestations can 
cause additional scratching, spread of the lesions, and 
additional ulceration.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  In view of the 
number of atypical instances, it is not expected that all 
cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating 
with impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.  Certainly, the veteran does 
not fully meet the criteria for a 50 percent evaluation as 
stated, even when his condition is, by his own testimony, at 
its worst.  It is never exceptionally repugnant as it does 
not primarily involve the exposed, cosmetic areas, and no one 
has ever referred to any sort of systemic manifestations.  
However, at its worst, there is some indication of nervous 
manifestations, in addition to the full presentation of 
symptoms described for a 30 percent evaluation.  In essence, 
considering all aspects, it can be concluded, by resolving 
all doubt in the veteran's favor, that the condition does 
approximate the requirements of the 50 percent evaluation.  
As a result, the Board finds that the veteran may be assigned 
the maximum schedular criteria of 50 percent for his service-
connected skin condition.  Such evaluation takes into account 
the periods when the veteran's skin condition is in the more 
active stage as contemplated by Ardison v. Brown, supra.  

Finally, while the veteran has contended that the herpes is a 
virus and should be assigned a separate evaluation, the 
herpes has been described as manifesting only skin 
abnormalities.  Therefore, the Board finds that it is most 
appropriate to consider the herpes as part of the veteran's 
service-connected skin condition.  As previously indicated, 
the 50 percent evaluation represents the maximum schedular 
evaluation assignable for a skin condition, and a higher 
evaluation cannot be assigned under the schedular criteria.  
The veteran has not testified as to any exceptional or 
unusual manifestations of the condition not contemplated 
within the rating criteria.  It has not had marked 
interference with his employability since he is already rated 
as totally disabled due to PTSD and it has never been so 
severe as to require hospitalization.  Furthermore, he had 
not contended that an extraschedular evaluation is warranted.  
Therefore, such consideration or referral is not deemed 
appropriate.  38 C.F.R. § 3.321; Shipwash v. Brown, 8 Vet. 
App. 218 (1995), Bagwell v. Brown, 9 Vet. App. 337 (1996).  

For the question of an increased rating, the veteran has been 
afforded notice of the required information needed to prove 
his claim, and an opportunity to provide such evidence.  The 
RO has met its expanded duty to assist.  This Board is 
satisfied that all necessary evidence to reach a conclusion 
with regard to the issue of an increased rating has been 
obtained.  The veteran's medical history and current clinical 
manifestations have been reviewed in the context of all 
applicable regulations.  By virtue of the statements of the 
case, Board decisions, and Court remand, the veteran and his 
representative were given notice of medical evidence or lay 
evidence necessary to substantiate the claim.  The veteran 
has been provided extensive opportunities to present evidence 
and arguments during his appeal.  He was provided an 
opportunity to testify at hearings on his own behalf.  The 
claims file contains all apparent relevant records and 
evidence, including records identified by the veteran, VA 
outpatient treatment reports, reports of VA hospitalizations, 
and reports of VA examinations.  These examinations and 
medical records are sufficient to rate the veteran's current 
disability.  Accordingly, a further examination is not 
considered necessary, especially in view of the Board's 
finding that the veteran's service-connected skin condition 
approximates the schedular requirements for the maximum 
50 percent evaluation.  In regard to this issue, the 
requirements set out by the VCAA have been met.


ORDER

Entitlement to a rating of 50 percent, but not higher, for 
the veteran's service-connected skin condition is 
established.  To this extent, the benefit sought on appeal is 
granted, subject to the controlling regulations for the award 
of monetary benefits.  



REMAND

At his hearing before the Board in March 2001, the veteran 
stated that a biopsy of one of his skin lesions had resulted 
in the diagnosis of lymphoid papulosis.  The veteran argued 
at the hearing that this was a form of lymphoma, a non-
Hodgkin's lymphoma, which would fit within the listing of 
disabilities which could be presumptively service connected 
due to exposure to Agent Orange under 38 C.F.R. § 3.309.  He 
submitted a copy of a July 2000 biopsy report which indicated 
that the final diagnosis was lymphomatoid papulosis.  The 
comment attached to the diagnosis showed that the 
differential diagnoses included lymphomatoid papulosis or 
anaplasty large cell lymphoma.  The diagnosis of lymphomatoid 
papulosis was favored.  At the hearing, the veteran requested 
that a medical opinion be obtained to verify that his 
disability was a non-Hodgkin's lymphoma.  

In view of the VCAA and the fact that the RO has not had an 
opportunity to develop information relating to the July 2000 
biopsy report, the Board finds that the issue of service 
connection for additional skin disability, claimed as 
proximately due to or the result of exposure to Agent Orange, 
should be remanded.  The RO should obtain another examination 
and opinion, based on the current records, as to the proper 
diagnosis of the veteran's claimed additional skin disability 
and to state whether, such disability, by definition, is 
consistent with the definition of a non-Hodgkin's lymphoma.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

The RO should make arrangements for a 
special dermatology examination and 
review of the current record to determine 
the nature and extent of the veteran's 
claimed additional skin disability.  The 
claims file should be made available to 
the examiner, and the examiner should 
review all of the veteran's medical 
records within the veteran's claims file.  
The examiner should then express an 
opinion concerning the proper diagnosis 
of the claimed additional skin 
disability, claimed as being due to Agent 
Orange exposure.  The examiner should be 
requested to express an opinion 
concerning whether the veteran's claim of 
lymphomatoid skin disease meets the 
definition of non-Hodgkin's lymphoma.  
The reasons and bases for such opinions 
should be set forth.

Thereafter, the RO should review the veteran's claim for 
service connection for additional skin disability.  If the 
claim is denied, the case should be processed in accordance 
with appropriate appellate procedures, including the issuance 
of a supplemental statement of the case.  The veteran need 
take no action unless and until he receives further notice.  
The purpose of this REMAND is to procure clarifying data and 
to provide due process.  The Board intimates no opinion, 
either legal or factual, as to the ultimate outcome in this 
case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 


